***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      STATE OF CONNECTICUT v. FREDRIK H.*
                              (AC 41448)
                         Lavine, Bright and Devlin, Js.

                                  Syllabus

Convicted, following a jury trial, of the crimes of unlawful restraint in the
    first degree, interfering with an emergency call, and criminal mischief
    in the third degree, the defendant appealed to this court. The defendant’s
    conviction stemmed from an incident in which he argued with the victim,
    his girlfriend. During the argument, the defendant grabbed the victim
    by her neck and pushed her down onto the bed, and took her cell phone.
    He then held the victim by her neck when she tried to exit the house
    and slammed her onto the coffee table. On appeal, the defendant claimed
    that there was insufficient evidence to prove he specifically intended
    to restrain the victim and that the trial court improperly allowed the
    state to introduce evidence of certain uncharged misconduct. Held:
1. The evidence presented at trial was sufficient to support the defendant’s
    conviction of unlawful restraint in the first degree; the jury could have
    reasonably found that the defendant, in holding the victim down on the
    bed by her neck to take her cell phone from her, intended to substantially
    interfere with her liberty, and this intent was also apparent from the
    defendant’s actions in blocking the victim’s access to a door and window
    and grabbing her by the neck and throwing her onto the coffee table.
2. The trial court did not abuse its discretion in admitting evidence of
    uncharged misconduct that occurred nine months after the incident
    underlying his conviction; certain statements made by the defendant to
    a detective about the victim, following his arrest for a separate incident
    involving a different complainant who lived in the victim’s new apart-
    ment building, were probative of his motive and intent during the under-
    lying incident because they revealed the defendant’s ongoing hostility
    toward the victim, they were not irrelevant merely because they occurred
    nine months after the underlying incident and they were not unduly
    prejudicial; moreover, evidence as to the contents of a gift bag in the
    defendant’s possession when he was arrested after the separate incident
    was relevant and not overly prejudicial because it was the defendant’s
    description of the items in that bag, including a knife and rubber gloves,
    that prompted the detective to ask the defendant if he intended to harm
    the victim and led to the defendant’s contested statements.
           Argued February 4—officially released April 28, 2020

                            Procedural History

   Substitute information charging the defendant with
the crimes of strangulation in the second degree, unlaw-
ful restraint in the first degree, interfering with an emer-
gency call, and criminal mischief in the third degree,
brought to the Superior Court in the judicial district of
Litchfield, geographical area number eighteen, and tried
to the jury before Danaher, J.; verdict of guilty of unlaw-
ful restraint in the first degree, interfering with an emer-
gency call, and criminal mischief in the third degree;
thereafter, the defendant was presented to the court,
Danaher, J., on a plea of guilty to being a persistent
serious felony offender; judgment of guilty in accor-
dance with the verdict and the plea, from which the
defendant appealed to this court. Affirmed.
  Stephanie L. Evans, assigned counsel, for the appel-
lant (defendant).
   Nancy L. Walker, assistant state’s attorney, with
whom, on the brief, were David S. Shepack, former
state’s attorney, and Gregory Borelli, assistant state’s
attorney, for the appellee (state).
                          Opinion

   DEVLIN, J. The defendant, Fredrik H.,1 appeals from
the judgment of conviction, rendered after a jury trial,
of unlawful restraint in violation of General Statutes
§ 53a-95 (a), interfering with an emergency call in viola-
tion of General Statutes § 53a-183b (a), and criminal
mischief in violation of General Statutes § 53a-117 (a)
(1) (A). On appeal, the defendant claims that (1) the
evidence presented at trial was insufficient to prove
that he specifically intended to restrain the victim, and
(2) the trial court improperly allowed the state to intro-
duce evidence of certain uncharged misconduct. We
affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts. As of April 23, 2015, the defendant and the victim
were engaged and residing together in Torrington. The
victim was supposed to pick the defendant up from
work in Winsted at 6:30 p.m. with the vehicle that they
shared, but, because she was running late, the defen-
dant called her and angrily told her to ‘‘forget it’’ and
that he would get another ride home. When the victim
got home, she parked the car in the driveway, and the
defendant came outside yelling at her. He opened the
car door before she could do so, and then slammed it
in her face. The defendant went into the house and the
victim stayed in the car for ‘‘a little bit’’ to afford the
defendant time to cool down.
   The victim eventually went into the house, put some
water in a pot on the stove to make herself some tea,
and began to do the dishes while the defendant was in
the shower. When the defendant came out of the
shower, he continued to talk to the victim about not
picking him up from work on time earlier that evening.
The victim tried not to engage him, hoping not to make
him angrier, but the defendant picked up the victim’s
laptop from the kitchen table and threw it into the living
room. The victim and the defendant then started yelling
at each other in the kitchen and the defendant took the
pot of water off the stove and threw it toward the victim.
Although the water splashed all over the floor, the vic-
tim was only splashed ‘‘a little bit’’ and was not injured.
    The victim then told the defendant that she was going
to call the police and she went into the bedroom to get
her cell phone from her purse. The defendant followed
her into the bedroom, grabbed her by the neck from
behind, and pushed her down onto the bed. The defen-
dant held the victim down on the bed while he was
‘‘looming over’’ her, with one hand on her neck, while
she tried to flail her legs and hands to ‘‘get him off’’ of
her. After a few seconds, the defendant ‘‘just stopped’’
and walked out of the bedroom with the victim’s cell
phone.
  The victim then ran to the door in the kitchen to try
to exit the house through a side entrance, but she was
unable to do so because the defendant ‘‘was right there
next to [her].’’ While holding the victim against the door,
the defendant put both of his hands around her neck
and applied ‘‘a good amount’’ of pressure, such that the
victim was not able to breathe, talk or ‘‘do much of
anything.’’ Eventually, the defendant again ‘‘just
stopped’’ and the victim tried to get to the front door
to get out of the house. The defendant followed the
victim to the front door and blocked it so she could
not get out. The victim then tried to get out through a
window in the living room, but she became tangled in
the curtains when the defendant tried to push her away
from the window. While the victim was tangled in the
curtains, the defendant grabbed her and picked her up
by the neck and slammed her into the coffee table.
The defendant told her that he was done with their
relationship and left the room, at which time the victim
was able to run out through the window.
  The victim ran across the street to a nail salon, where
she used the telephone to call 911. The defendant left
the house. When the police arrived, they obtained a
statement from the victim and took pictures of the
victim’s injuries, which included red marks on her neck
and bruising on her back.
  The victim called her mother and asked her to call
the police when the defendant came home the following
night because she did not want the defendant to hear
her on the phone with the police. Upon learning that
the victim had given the police a sworn statement
regarding the incident that occurred the previous night,
the defendant became angry and told the victim that
she ‘‘needed to fix it’’ so that he would not be arrested.
   On April 30, 2015, the defendant was arrested. By
way of an amended long form information filed on Octo-
ber 11, 2017, the defendant was charged with strangula-
tion in the second degree in violation of General Stat-
utes § 53a-64bb (a), unlawful restraint in the first degree
in violation of § 53a-95 (a), interfering with an emer-
gency call in violation of § 53a-183b (a), and criminal
mischief in the third degree violation of § 53a-117 (a)
(1) (A). The jury found the defendant not guilty of stran-
gulation, but guilty of the remaining charges. The defen-
dant thereafter pleaded guilty to a part B information
charging him with being a persistent serious felony
offender under General Statutes § 53a-40 (c) and (k).
The court imposed a total effective sentence of eleven
years incarceration, execution suspended after ten
years, followed by three years of probation. This
appeal followed.
                             I
  The defendant first challenges the sufficiency of the
evidence adduced at trial underlying his conviction of
unlawful restraint in the first degree. Specifically, the
defendant argues that the evidence was insufficient to
prove that he specifically intended to restrain the vic-
tim. We disagree.
  ‘‘In reviewing the sufficiency of the evidence to sup-
port a criminal conviction we apply a [two part] test.
First, we construe the evidence in the light most favor-
able to sustaining the verdict. Second, we determine
whether upon the facts so construed and the inferences
reasonably drawn therefrom the [finder of fact] reason-
ably could have concluded that the cumulative force
of the evidence established guilt beyond a reasonable
doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty.’’ (Internal quotation marks omitted.) State v.
Crespo, 317 Conn. 1, 16–17, 115 A.3d 447 (2015).
   ‘‘A person is guilty of unlawful restraint in the first
degree when he restrains another person under circum-
stances which expose such other person to a substantial
risk of physical injury. General Statutes § 53a–95 (a).
[T]he hallmark of an unlawful restraint . . . is a
restraint. . . . As applicable to § 53a–95 (a), [p]ersons
are restrained when their movements are intentionally
restricted so as substantially to interfere with their lib-
erty, either (1) by moving them from one place to
another, or (2) by confining them either to the place
where the restriction commences or to the place where
they have been moved without their consent. General
Statutes § 53a–91 (1). . . .
  ‘‘Furthermore, unlawful restraint in the first degree
requires that the defendant had the specific intent to
restrain the victim. . . . Specific intent is an intent to
bring about a certain result. . . . Thus, to prove unlaw-
ful restraint in the first degree, the state must also
establish that the defendant had restricted the victim’s
movements intentionally and unlawfully in such a
manner as to interfere substantially with her liberty by
confining her without her consent. . . .
   ‘‘Because direct evidence of an accused’s state of
mind typically is not available, his intent often must be
inferred from his conduct, other circumstantial evi-
dence and rational inferences that may be drawn there-
from. . . . For example, intent may be inferred from
the events leading up to, and immediately following,
the conduct in question . . . the accused’s physical
acts and the general surrounding circumstances. . . .
[W]hen a jury evaluates evidence of a defendant’s intent,
it properly rel[ies] on its common sense, experience
and knowledge of human nature in drawing inferences
and reaching conclusions of fact.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
State v. Williams, 172 Conn. App. 820, 827–28, 162 A.3d
84, cert. denied, 326 Conn. 913, 173 A.3d 389 (2017).
   Here, the state argued at trial that the defendant
unlawfully restrained the victim in the bedroom when
he held her down on the bed by putting his hand around
her neck, and then again in the living room, when she
tried to leave the house through the front door or win-
dow and he grabbed her by the neck and slammed her
down onto the coffee table. The defendant contends
that his intent in the bedroom was not to restrain the
victim, but to take her cell phone away from her.
Although the defendant did take the victim’s cell phone
from her, he did so after he pushed her down onto the
bed and held her down by her neck while looming over
her. While the defendant was holding the victim down
on the bed by the neck, the victim was ‘‘flailing’’ to try
to free herself. Although the defendant may have been
holding the victim down because he was trying to get
her phone from her, the jury reasonably could have
found that he specifically intended to substantially
interfere with her liberty in so doing. See State v. Rice,
167 Conn. App. 615, 622 n.4, 142 A.3d 1267 (one can
have more than one intent at given time), cert. denied,
323 Conn. 932, 150 A.3d 232 (2016). The defendant’s
specific intent to substantially interfere with the vic-
tim’s liberty is similarly apparent from his actions in
the living room where he blocked her access to the
door and window and then grabbed her by the neck
and threw her onto the coffee table. The defendant
contends that the victim only adopted the prosecutor’s
terminology in describing the defendant’s actions of
holding her down, pushing her and grabbing her. Of
course, the jury heard the direct and cross-examination
of the victim and was free to accept or reject the victim’s
characterization of the defendant’s actions. Because we
construe the evidence in the light most favorable to
sustaining the verdict, the defendant’s argument that
the evidence could be viewed in a manner consistent
with his version of the events is unavailing.2
                            II
   The defendant also claims that the trial court improp-
erly allowed the state to introduce evidence of
uncharged misconduct that occurred nine months after
the incident underlying his conviction in this case. The
defendant contends that the challenged evidence was
irrelevant and unduly prejudicial to him and that its
admission into evidence substantially affected the jury’s
verdict. We are not persuaded.
   On October 11, 2017, the state filed a notice of its
intent to offer misconduct evidence, specifically, the
conduct of the defendant on January 7, 2016, and his
statements to Detective Peter Dauphinais of the Bristol
Police Department, concerning the victim in this case.
On January 7, 2016, the defendant was arrested for a
separate incident involving a different complainant,
who lived in the victim’s new apartment building.3 Dur-
ing that incident, the defendant had brought a Christmas
gift bag into the complainant’s apartment and had dis-
cussed with her his relationship with the victim in this
case. When Dauphinais asked the defendant about the
gift bag, the defendant indicated that the bag contained
a kitchen knife, rubber gloves, a syringe, and medication
that he injects into his penis to achieve an erection.
The defendant admitted that he brought the gift bag
into the complainant’s apartment on January 6, 2016,
but told Dauphinais that the ‘‘contents of the bag were
for [the victim in this case].’’ When Dauphinais asked
the defendant if he intended to harm or hurt the victim
in this case, the defendant became angry and
responded: ‘‘[I] lost a house and three cars because of
that little cunt, so what do you think I was going to
do?’’ The state argued that the foregoing evidence was
relevant to the defendant’s intent, motive or malice
toward the victim in this case.
   On October 27, 2017, the court held a hearing on
the state’s proffered misconduct evidence, to which
defense counsel orally objected. Defense counsel
argued that the challenged statements could not have
had any bearing on the defendant’s alleged motive,
intent or malice nine months earlier, and that the state
could ask the victim about the financial distress that she
and the defendant were experiencing. Defense counsel
argued that the challenged statements were more preju-
dicial than probative because ‘‘[t]hey do create the
impression that my client is a bad guy, despite what
the state says. I think a jury would—be able to try
to make a connection that [the defendant] had some
negative intent, some . . . intention to cause harm
. . . based on those two statements.’’
  By way of a written decision filed on November 6,
2017, the court determined that the fact that the defen-
dant was arrested in 2016 was irrelevant to this case
and was more prejudicial than probative. The court
further found, however, that the defendant’s statements
to Dauphinais ‘‘reflect[ed] an animus by the defendant
against [the victim] and for that reason alone are rele-
vant to the question of whether the defendant specifi-
cally intended the actions alleged in the information.’’
The court reasoned: ‘‘It is true that the statements post-
dated the events of 2015 and so could be interpreted
as reflecting an animus that arose after the events of
2015, but the statements could also be readily interpre-
ted to establish an ongoing animus that did not abate
after the events of 2015, and so are relevant to the
defendant’s specific intent in 2015. The fact that both
of the foregoing arguments can be made goes to the
weight rather than the admissibility of the statements.’’
The court further found that the statements were ‘‘also
relevant to the issue of whether any of the defendant’s
actions in 2015 were a mistake or an accident. The
objections that the statements are not relevant, and/or
are more prejudicial than probative, are overruled.’’
   As to the contents of the gift bag that the defendant
admitted to carrying with him during the 2016 incident,
the court determined that they ‘‘reflect ‘acts’ of a person,
which when viewed in conjunction with the defendant’s
statement that those contents were ‘for [the victim in
this case]’ constitute acts that meet several of the bases
for admission identified in [§ 4-5 of the] Connecticut
Code of Evidence . . . . All of the items, when viewed
in the context of the balance of the evidence [that] the
state indicates it will offer prior to the offer of the
contents of the bag, constitute evidence of the defen-
dant’s specific intent at the 2015 event (and specific
intent must be shown relative to each of the four counts
in the information); they constitute evidence of malice
toward [the victim in this case]; they show absence of
mistake or accident relative to the events of 2015; and
they will corroborate testimony that the state indicates
it will offer.’’ The court further explained: ‘‘For the
defendant, in 2016, to travel to [the victim’s] new apart-
ment in another town, while in possession of a bag
containing a knife, rubber gloves, and items related to
sexual contact, all intended ‘for [the victim],’ arguably
demonstrates the defendant’s animosity toward [the
victim] in 2016, and thus permitting the jury to conclude
that he possessed such animosity in 2015.’’ The court
rejected the defendant’s additional arguments that the
challenged statements were irrelevant because he made
them several months after the incident in this case and
that the state could have introduced alternative evi-
dence of the defendant’s financial difficulties.
  Finally, the court concluded that the defendant’s
statements to Dauphinais and the contents of the gift
bag were not more prejudicial than probative. The court
explained: ‘‘[T]he defendant’s words, if introduced after
the evidence of the defendant’s acts [in this case], will
not be more prejudicial than probative. . . . [W]ords
are, by definition, less prejudicial than actions, at least
in this case. . . . Any concern that the evidence of the
contents of the bag that the defendant brought ‘for [the
victim]’ is more prejudicial than probative is mitigated,
not only by the way the state will structure the introduc-
tion of the evidence, but also by a limiting instruction,
making clear that the evidence is not being offered to
suggest that the defendant committed any other offense
relative to [the victim in this case], or that he intended
to commit any such offense, but rather to support the
state’s claim that the defendant had the specific intent
to commit the crimes charge[d], that he held malice
toward [the victim] in 2015, and that his conduct in
2015 was not the product of accident or mistake.’’ The
defendant now challenges the admission of that
evidence.
   ‘‘Evidence of a defendant’s uncharged misconduct is
inadmissible to prove that the defendant committed the
charged crime or to show the predisposition of the
defendant to commit the charged crime. . . . Excep-
tions to this rule have been recognized, however, to
render misconduct evidence admissible if, for example,
the evidence is offered to prove intent, identity, malice,
motive, a system of criminal activity or the elements of
a crime. . . . To determine whether evidence of prior
misconduct falls within an exception to the general
rule prohibiting its admission, we have adopted a two-
pronged analysis. . . . First, the evidence must be rele-
vant and material to at least one of the circumstances
encompassed by the exceptions. Second, the probative
value of such evidence must outweigh the prejudicial
effect of the other crime evidence. . . . [Because] the
admission of uncharged misconduct evidence is a deci-
sion within the discretion of the trial court, we will
draw every reasonable presumption in favor of the trial
court’s ruling. . . . We will reverse a trial court’s deci-
sion only [if] it has abused its discretion or an injustice
has occurred.’’ (Internal quotation marks omitted.)
State v. Abdus-Sabur, 190 Conn. App. 589, 603–604,
211 A.3d 1039, cert. denied, 333 Conn. 911, 215 A.3d
735 (2019).
   The defendant challenges the trial court’s ruling on
the grounds that the defendant’s statements were irrele-
vant because they occurred nine months after the event
underlying his convictions in this case and they involved
issues that were unrelated to the event that provoked
the defendant in the 2015 incident, namely, the victim’s
failure to pick him up from work on time. The defendant
has not, however, provided any legal authority in sup-
port of his alleged requirement of temporal proximity.
Indeed, the defendant’s stated perception that the vic-
tim was responsible for his financial difficulties, which
existed at the time of the 2015 incident, demonstrate
that his animus toward the victim was ongoing. Like-
wise, although the 2015 incident was precipitated by
the victim’s lack of punctuality, she also testified that
the argument on the night in question evolved into the
defendant’s ongoing complaints about the victim’s con-
duct throughout their relationship. We agree with the
trial court that the defendant’s statements in 2016
revealed the defendant’s ongoing hostility toward the
victim and were thus probative of his motive and intent
in 2015.
  The defendant also claims that the misconduct evi-
dence was unduly prejudicial because it constituted
inadmissible character or propensity evidence. To be
sure, the challenged evidence did not paint the defen-
dant in a positive light. We agree with the trial court,
however, that the evidence of the defendant’s state-
ments to Dauphinais regarding his hostility toward the
victim was minimally prejudicial relative to the defen-
dant’s uncontested conduct on the night of April 23,
2015.
  As to the contents of the gift bag, it was the defen-
dant’s description of the contents that prompted Dau-
phinais to ask the defendant if he intended to harm the
victim. This, in turn, led to the defendant’s statements.
Accordingly, the contents were relevant and not overly
prejudicial. We thus conclude that the trial court did
not abuse its discretion in admitting the misconduct
evidence.4
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2012); we decline to identify any party protected or sought to be protected
under a protective order or a restraining order that was issued or applied
for, or others through whom that party’s identity may be ascertained.
   1
     We note that the defendant’s first name has been spelled inconsistently
in various court documents in this case. We use the spelling that is consistent
with the original information.
   2
     We further note that, although the state argued that the unlawful restraint
occurred in the bedroom and the living room, the jury was entitled to
consider the defendant’s act of preventing the victim’s escape through the
kitchen door as evidence of his specific intent to substantially interfere with
her liberty.
   3
     The state did not seek to introduce evidence regarding the nature of the
incident that gave rise to the defendant’s January 7, 2016 arrest.
   4
     Because we conclude that the trial court did not err in admitting the
misconduct evidence, we do not reach the defendant’s argument that he
was harmed by its admission.